Citation Nr: 0005692	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-18 351	)	DATE
	)                               
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the amount withheld from the veteran's Social 
Security benefits to pay for child support in arrears is 
properly included as countable income for purposes of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to March 
1958.

In July 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO), Cleveland, Ohio, concluded that the 
full amount of veteran's Social Security entitlement, 
including the amount withheld to pay back child support, 
should be included in determining the veteran's countable 
income for VA improved disability pension benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran was awarded improved disability pension 
benefits in September 1995; his only countable income was his 
Social Security benefits.  

3.  In July 1998 the Social Security Administration advised 
the appellant that the veteran's monthly benefits were 
lowered from $917 to $417, effective with his July 1998 
check, due to a court order for back support.


CONCLUSION OF LAW

The $500 monthly withheld for back support from the veteran's 
payment of Social Security benefits was properly included as 
countable income for purposes of improved disability pension 
benefits.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is that the $500 withheld from the 
veteran's Social Security payment monthly pursuant to a court 
order for back child support should not be included as 
countable income for purposes of improved disability pension 
benefits.  The Board notes that it has found the appellant's 
claim to be "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that she has presented a 
claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  

The record reflects that the veteran was initially awarded 
improved disability pension benefits commencing in May 1993.  
As of September 1995 his only countable income for VA 
purposes was his Social Security benefits.  In July 1998 the 
appellant was advised by the Social Security Administration 
that the veteran's monthly Social Security benefits payment 
was being reduced due to a court order for back support.

The appellant has maintained that, with the $500 monthly 
withheld by Social Security, the veteran can not be 
independent and he will become homeless.  She asserts that 
the funds were withheld without proper notification to the 
veteran and that the State of California waited too many 
years to collect the money for a child that the veteran has 
never known and who his former spouse put into foster care 
rather than raise herself.

The Board is bound to apply the law and regulations as 
written.  The Board does not have the jurisdiction to 
determine the validity of the actions, apparently taken by 
the State of California, to garnish the veteran's Social 
Security payments for the payment of child support in 
arrears.  Rather, our review is limited to the legal question 
of whether the amount of such garnishment should be counted 
as income for VA improved disability pension purposes.
The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In determining 
income for purposes of entitlement to improved disability 
pension, payments of any kind or from any source are counted 
as income during the 12 month annualization period in which 
received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension:  
Donations from public or private relief or welfare 
organizations; VA pension benefits; expenses of the veteran's 
last illness, burial and just debt; reimbursements of any 
kind for any casualty loss; profit realized from the 
disposition of real or personal property other than in the 
course of a business; amounts in joint accounts in banks and 
similar institutions acquired by reason of the death of the 
other joint owner; amounts paid for unreimbursed medical 
expenses to the extent that such amounts exceed 5 percent of 
the maximum annual rate of pension; expenses paid by a 
veteran or a surviving spouse pursuing a course of education 
or vocational rehabilitation or training; and in the case of 
a child, any current work income with certain limitations.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.272.

However, the withholding of a portion of a Social Security 
benefits payment such as in this case is not included among 
the exceptions from countable income for improved pension set 
forth in 38 U.S.C.A. § 1503 and 38 C.F.R. § 3.272.  In fact, 
under VA guidelines, VA Manual M21-1, Part IV, 
paragraph 16.02(g)(2), if there is a garnishment of a payee's 
Social Security or involuntary withholding from a payee's 
Social Security check due to legal action initiated by a 
third party the entire benefit is countable as income for VA 
purposes even though it may never be received by the 
beneficiary.

In view of the above discussion, the Board concludes that the 
amount withheld from the veteran's Social Security benefits 
payment pursuant to a court order to pay for back child 
support is properly included as countable income for purposes 
of improved disability pension benefits.  38 U.S.C.A. 
§§ 1503, 1521; 38 C.F.R. §§ 3.23, 3.271, 3.272.  The Board 
has carefully reviewed the entire record in this case; 
however, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

The amount withheld from the veteran's Social Security 
benefits to pay for child support in arrears is properly 
included as countable income for purposes of improved 
disability pension benefits.  The appeal is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

